Title: Thomas Jefferson to Charles Willson Peale, 24 December 1816
From: Jefferson, Thomas
To: Peale, Charles Willson


          
            Dear Sir
            Monticello Dec. 24. 16.
          
          I recieved in October a letter from mr McIlhenny whom you were so kind as to recommend as a watchmaker, informing me he would come on to establish himself at Charlottesville as soon as he could hear from me. I was just about setting out on a journey to Bedford, and answered him therefore by advising him to postpone his coming till my return. he did so, and arrived in Charlottesville by the stage on Wednesday last. Thursday was rainy. on Friday he came here, I kept him all night, and on Saturday morning went with him to Charlottesville presented & recommended him to the principal persons there, procured him a shop in the very best and most public position, undertook to the landlord for his year’s rent & board, and
			 assuring him of all other necessary aid until he could stand on his own legs, I left him in charlottesville, on his promise to come to Monticello Monday morning to repair 3. or 4. clocks & as many watches which we had needing it, while his landlord would be fitting up the room for him. on Sunday
			 morning without a word of explanation, as far as I have learnt, to any body, he got into the stage with all his baggage and went off. I can conjecture no cause for this. a watchmaker in Stanton (40. miles above this) who had recieved some work from this quarter, heard that I was procuring a person of that trade to come here. mr McIlhenny coming thro’ Stanton called at that watchmaker’s (Logan’s) and Logan discovered that he was the person. he instantly put one of his men into the same stage which brought McIlhenny, who on his arrival in Charlottesville engaged a house. but the remoteness of this and the entire patronage of the place which I had ensured to McIlhenny, with his excellent stand left him nothing to fear from that competition. I have thought it best to state these things to you lest his friends might think I had not fulfilled my proffers of
			 aid to him, or discoragement be produced to any other real master of the business who might be disposed to come and relieve us from the bungler whom this incident has brought upon us. it is an
			 excellent stand for a sober, correct & good workman. I am not the less thankful to you for the trouble you were so kind as to take in relieving our wants. something erratic & feeble in
			 the
			 texture of this young man’s mind will I suspect prevent his becoming stationary & industrious any where. I salute you with affection and respect
          Th: Jefferson
        